DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         TIMOTHY PHIPPS, SR.,
                              Appellant,

                                      v.

                                ALITA DAVIS,
                                  Appellee.

                                No. 4D21-1929

                            [November 4, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Victoria L. Griffin, Judge; L.T. Case No.
562017DR003222.

   Timothy Clate Phipps I, Fredericksburg, Virginia, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.